MANAGEMENT’S DISCUSSION AND ANALYSIS THREE AND SIX MONTHS ENDED JUNE 30, 2009 August 14, 2009 TABLE OF CONTENTS INTRODUCTION ADDITIONAL INFORMATION INFORMATION ABOUT FORWARD-LOOKING STATEMENTS CAUTIONARY NOTE TO U.S. INVESTORS OVERVIEW AND OUTLOOK STRATEGY AND RISK MANAGEMENT CHANGE IN ACCOUNTING POLICY REVIEW OF FINANCIAL RESULTS SUMMARY OF QUARTERLY RESULTS (UNAUDITED) LIQUIDITY, FINANCIAL CONDITION AND CAPITAL RESOURCES FINANCIAL INSTRUMENTS NORMAL COURSE ISSUER BID CRITICAL ACCOUNTING ESTIMATES
